IN THE COURT OF APPEALS OF TENNESSEE

                  EASTERN SECTION AT KNOXVILLE              F IL E D
                                                            O c to b e r 30, 1997

                                                           C e c il C ro w s o n , J r.
                                                            A p p e lla te C o u rt C le rk
MARCELLA J. CHEEK                      )     BRADLEY CHANCERY
                                       )
      Petitioner/Appellee              )     NO. 03A01-9706-CH-00218
                                       )
v.                                     )     HON. EARL H. HENLEY
                                       )     CHANCELLOR
MARGARET CULEPPER,                     )
COMMISSIONER OF                        )
EMPLOYMENT SECURITY and                )
GALEN INTERNAL MEDICAL                 )
GROUP, P.C.,                           )
                                       )     REVERSED and
      Respondents/Appellants           )     REMANDED



Cynthia R. Freemon, Chattanooga, Attorney for Appellant Galen Internal
Medical Group, P.C.

Randy Sellers, Cleveland, Attorney for Appellee Marcella J. Cheek.



                                OPINION

                                             INMAN, Senior Judge

      The Appeals Tribunal and the Board of Review held that this appellee

was disqualified to receive unemployment insurance benefits because she

voluntarily quit her job without good cause. Judicial review was sought by the

appellee, and the decision of the Board of Review was reversed by the

Chancellor, who found that “there was no substantial evidence to support the

finding of fact that the petitioner’s shift change was temporary.” The employer

appeals and presents for review the propriety of the reversal of the decision of

the Board of Review.



      The same standard of review imposed on trial courts prevails on this
Court. Factual issues are reviewed against a standard of substantial and

material evidence.

      T. C. A. § 50-7-304(i)(2) provides:

      (2) The chancellor may affirm the decision of the board or the
      chancellor may reverse, remand or modify the decision if the rights
      of the petitioner have been prejudiced because the administrative
      findings, inferences, conclusions or decisions are:
             (A) In violation of constitutional or statutory provisions;
             (B) In excess of the statutory authority of the agency;
             (C) Made upon unlawful procedure;
             (D) Arbitrary or capricious or characterized by abuse of
             discretion or clearly unwarranted exercise of discretion;
             or
             (E) Unsupported by evidence which is both substantial
             and material in the light of the entire record.
      (3) In determining the substantiality of evidence, the chancellor shall
      take into account whatever in the record fairly detracts from its
      weight, but the chancellor shall not substitute the chancellor’s
      judgment for that of the board of review as to the weight of the
      evidence on questions of fact. No decision of the board shall be
      reversed, remanded or modified by the chancellor unless for errors
      which affect the merits of the final decision of the board. Such
      petition for certiorari and the attendant writ thereto shall be heard by
      the chancellor either at term time or vacation as a matter of right, any
      other statute of this state to the contrary notwithstanding.

See: Humana of Tennessee v. Tennessee Health Facilities Commission, et al., 551
S.W.2d 664 (Tenn. 1977); De Priest v. Puett, 669 S.W.2d 669 (Tenn. App. 1984).


                               THE EVIDENCE

      The appellee was employed as a laboratory technician by Galen Internal

Medical Group. On January 6, 1995 she was informed that her work hours

would be changed from the first to the second shift for two weeks at which time

the employer would attempt to accommodate her wishes to remain on the first

shift [i.e., from 7:00 a.m. to 3:00 p.m.] so that she might have the company of

her grandchildren and spend more time with her husband. There was a degree

of conflicting evidence about the permanence vis-a-vis temporary nature of this

arrangement, but in any event, the appellee quit voluntarily three (3) days

following the shift change.

                                         2
      The Board of Review concluded that the “[Petitioner’s] ‘self-imposed’

restrictions to only being available for 7:00 a.m. to 4:00 p.m. do not establish

good cause for leaving the job.” The Chancellor disagreed, finding that the

decision of the Board of Review was not supported by substantial and material

evidence.

      We are unable to agree with the Chancellor.

      A claimant who quits employment is not disqualified from receiving

benefits when the employee had good cause connected to the work for leaving

the job. Thach v. Scott, 410 S.W.2d 173 (Tenn. 1966). It is well settled in this

jurisdiction that a preference for particular hours of work is not a good cause to

refuse or leave work. Aladdin Industries, Inc. v. Scott, 407 S.W.2d 161 (Tenn.

1966); Ford v. Traughber, 813 S.W.2d 141 (Tenn. App. 1991).

      Under well settled principles, we cannot find that the decision of the

Board of Review is unsupported by material and substantial evidence. The

judgment of the Chancellor is therefore reversed, with costs assessed to the

appellee .


                                       ________________________________
                                       William H. Inman, Senior Judge
CONCUR:



_____________________________
Herschel P. Franks, Judge



______________________________
Charles D. Susano, Jr., Judge




                                         3